DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed May 22, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "250" have both been used to designate the material; and "150" and "126" have both been used to designate the semiconductor material.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate [material], [doped material],  [semiconductor material], [ and [ .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the III-N transistor arrangement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (US 2020/0312961 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Then et al. teach an integrated circuit (IC) structure 100/200A/200B/200C, comprising:  a III-N channel stack 112/114 comprising a III-N channel material 112 and a polarization material 114, where the polarization material 114 is a material having a lattice constant that is smaller than a lattice constant of the III-N channel material 112 (See page 5, paragraph [0048]), a source region 116 and a drain region 116, a gate 122, adjacent to a portion of the III-N channel stack that is between the source region and the drain region, and a semiconductor material over or at least partially in a portion of the III-N channel stack 112/114 between the gate 122 and at least one of the source region 116 and the drain region 116 (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).  In regard to the semiconductor material including dopant atoms in a concentration of at least 1x1018 dopant atoms per cubic centimeter, it would require only routine experimentation of one of ordinary skill.
In regard to claim 2, it is within the level of ordinary skill for the dopant atoms to be N-type dopant atoms.
In regard to claim 3, Then et al. teach the semiconductor material 126 including a material N of the polarization material 114 that further includes the dopant atoms (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 4, with routine experimentation in is within the level of ordinary skill for the semiconductor material 126 to have a thickness between 1 and 5 nanometers as it relates to the thicknesses of the gate dielectric 120 (See paragraph [0052], polarization material 114 (See paragraph [0048]) and the III-N channel material 112 (See paragraph [0045]) (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 5, Then et al. teach the semiconductor material 126 over or at least partially in the portion of the III-N channel stack 112/114 between the gate 122 and one of the source region 116 and the drain region 116 includes the semiconductor material 126 over or at least partially in a portion of the III-N channel stack 112/114 between the gate 122 and the source region 116, and the IC structure 100/200A/200B/200C further includes the semiconductor material 126 over or at least partially in a portion of the III-N channel stack 112/114 between the gate 122 and the drain region (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 6, Then et al. teach the semiconductor material 126 in contact with the gate 122 (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 10 concerning the semiconductor material being an epitaxially grown doped semiconductor material, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.
In regard to claim 11, Then et al. teach an integrated circuit (IC) structure 100/200A/200B/200C, comprising:  a III-N channel stack 112/114 comprising a III-N channel material  112 and a polarization material 114, where the polarization material 114 is a material having a lattice constant that is smaller than a lattice constant of the III-N channel material 112 (See page 5, paragraph [0048]), a source region 116 and a drain region 116, and a gate 122, adjacent to a portion of the III-N channel stack 112/114 between the source region 116 and the drain region 116, wherein a portion of the III-N channel stack 112/114 between the gate 122 and at least one of the source region 116 and the drain region 116 includes dopant atoms in a concentration (See page 8, paragraph [0065]) of at least 1x1018 dopant atoms per cubic centimeter (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 12, Then et al. teach the portion of the III-N channel stack 112/114 that includes the dopant atoms including the polarization material 114 doped with the dopant atoms and at least a portion of the III-N channel material 112 doped with the dopant atoms (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 13, Then et al. teach the portion of the III-N channel stack 112/114 that includes the dopant atoms has a thickness (polarization material 114 (See paragraph [0048]) and the III-N channel material 112 (See paragraph [0045])) between 5 nanometer and 100 nanometers (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 14, with routine experimentation it is within the level of ordinary skill for the a bandgap of the at least one of the source region and the drain region to be lower than a bandgap of the portion of the III-N channel stack that includes the dopant atoms (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 15, Then et al teach an integrated circuit (IC) structure 100/200A/200B/200C, comprising:  a III-N channel stack 112/114 comprising a III-N channel material 112 and a polarization material 114, where the polarization material 114 is a material having a lattice constant that is smaller than a lattice constant of the III-N channel material 112 (See page 5, paragraph [0048]), a source region 116 and a drain region 116, a gate 122, adjacent to a portion of the III-N channel stack 112/114 between the source region 116 and the drain region 116, and a fixed charge material 126 over or at least partially in a portion of the III-N channel stack 112/114 between the gate 122 and at least one of the source region 116 and the drain region 116 (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).  In regard to the fixed charge material including fixed charges in a concentration of at least 1x1018 fixed charges per cubic centimeter, it would require only routine experimentation of one of ordinary skill.
In regard to claim 16, it is within the level of ordinary skill for  the fixed charges to be positive fixed charges.
In regard to claim 17, with routine experimentation in is within the level of ordinary skill for the fixed charge material 126 to have a thickness between 1 and 10 nanometers as it relates to the thicknesses of the gate dielectric 120 (See paragraph [0052], polarization material 114 (See paragraph [0048]) and the III-N channel material 112 (See paragraph [0045]) (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
As best understood and in regard to claim 18, Then et al. teach the fixed charge material 126 over or at least partially in the portion of the III-N channel stack 112/114 between the gate 122 and one of the source region 116 and the drain region 116 including the fixed charge material 126 over or at least partially in a portion of the III-N channel stack 112/114 between the gate 122 and the source region 116, and the IlI-N transistor arrangement further includes the fixed charge material 126 over or at least partially in a portion of the III-N channel stack 112 between the gate 122 and the drain region 116 (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
In regard to claim 19, Then et al. teach the fixed charge material in contact with the gate 122 (Figures 1 and 2A-2C, pages 4-12, paragraphs [0038]-[0097]).
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8-9 are objected to as being dependent upon objected claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to integrated circuit structures:
Dasgupta et al. (US 2019/0221660 A1)	Dasgupta et al. (US 2020/0105744 A1)
Dasgupta et al. (US 2020/0273751 A1)	Dasgupta et al. (US 2020/0273860 A1)
Dasgupta et al. (US 2020/0295172 A1)	Nidhi et al. (US 2020/0279932 A1)
Nidhi et al. (US 2020/0335526 A1)	Nidhi et al. (US 2020/0373297 A1)
Radosavljevic et al. (US 2020/0227407 A1)     Then et al. (US 2020/0219877 A1)	Radosavljevic et al. (US 2020/0335592 A1)     Then et al. (US 2020/0219878 A1)	Then et al. (US 2020/0219986 A1)	Then et al. (US 2020/0227469 A1)	Then et al. (US 2020/0227470 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS 
August 29, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822